801 So. 2d 145 (2001)
Derrick ADAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-3701.
District Court of Appeal of Florida, First District.
November 26, 2001.
*146 Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant filed this appeal seeking review of an order denying a motion for postconviction relief. Because the order denying relief did not reach the appellant until after the 30-day period for seeking review had expired, the trial court entered an order that purported to grant additional time for filing a notice of appeal. However, this Court has recently reiterated that a litigant's sole avenue to obtain a belated appeal in a criminal case is to file a petition for a belated appeal with the appellate court. Adams v. State, 734 So. 2d 1086 (Fla. 1st DCA 1999); See also Fla. R.App. P. 9.141(c). Furthermore, in criminal cases, the trial court does not have jurisdiction to grant a petition for belated appeal or give additional time to file a notice of appeal after an order has been rendered. See Seaborne v. State, 789 So. 2d 1244 (Fla. 1st DCA 2001). Therefore, the appellant's notice of appeal filed more than 30 days after rendition of the order denying appellant's motion for postconviction relief is untimely. We are precluded from treating either the notice of appeal or the appellant's response to this court's show cause order as a petition for belated appeal because neither comport with the requirements of rule 9.141(c). See Adams, 734 So.2d at 1087. Accordingly, we dismiss this appeal as untimely. This dismissal is without prejudice to the appellant's right to file with this Court a petition for belated appeal which complies with rule 9.141(c).
WOLF, VAN NORTWICK and BROWNING, JJ., Concur.